OPINION* of the Court, by
fila. J. Bibb.
The principal instrument purporting to be the last will and testament of Thomas Violet, deceased, has been testified by the subscribing witnesses, as duly published, according to the forms of law, by the said Violet as his will and testament. But it has been supposed by some that the testator was of mind insane, or too imbecile to act efficiently ; and some witnesses have proved that he acted at times with whimsical and ridiculous levity. These are accounted for, and are rightly attributable to his fits of intemperance in the use of distilled liquors. None have so testified as to induce a belief that he labored under a derangement or fixed imbecility of mind. On the contrary, it is well established by the subscribing witnesses that he was, at the time of the publication and attestation, in his cool and sober senses. It appears clearly that he was a man of retentive memory, and of sound disposing mind even to his last moments. 11⅝ appears long before his death to have fixéd, and continued his intention against intestacy, and to have formed a determination as to the particular disposition of the bulk of his estate. In the framing and execution of this his last will and testament, he appears to have acted throughout with a firm, collected, and efficient mind. He sent for Mr. Geo. Walker, a gentleman of the profession of the law,and of known integrity; he directed Mr. Walker what dispositions to make. When the instrument was drawn, he heard it read distinctly more than once. He took advice as to the mode of attestation, which he afterwards strictly conformed to ; and having so done, enclosed it to Mr. Walker for safe keeping, with a letter, requesting to know, as an answer, whether he had received it. The very act of passing by nearer neighbors, with whom he had formerly some bickering, and going to those mere remote to get their attestation; the *618manner In which he folded it, so as to present little else t^an ]yls name m the subscribing witnesses, the surprize he shewed when one for whom he had not sent to attest it entered the room, the caution which he used to conceal the particular dispositions he had made, all evidence á memory retentive, a healthy recollection, and a judgment keenly exercised upon the workings of human passions and prejudices.
In fine, there is the most abundant testimony that his mind was sufficiently hale to entitle him "to the right of disposing by last will and testament, and that he has legally and efficiently exercised it.
Therefore, it is considered by the court, that the judgment of the county court rejecting the probate of the said last will and testament of Thomas Violet, dec’d. be reversed ; that the said will and testament be here recorded as fully proved, and the original transmitted to the said county court of Woodford, to be there admitted to record ¾⅛ fully proved in this court, and thereon to proceed as the law directs in like cases ; that as the codicils appear to have been executed at a time when the testator was of competent mind, but that the subscribing witnesses were not examined in this court, therefore that the said county court do hear the testimony of the subscribing witnesses to the several codicils, respecting the publication and attestation thereof, and thereupon do make such order of, and upon the premises, as to them shall seem meet; and farther to act in this behalf according to law.